 LAKESHOREMOTORS, INC.89OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.CHAIRMAN HERzoG, dissenting :I cannot agree with my colleagues that this contract is a bar,becauseI believe that its union-security provision was unlawful from its in-ception.In 1951 Congress said, in so many words, that the validityof a union-shop contract depended in part upon whether the contract-ing union had, "at the time the agreement wasmadeor within thepreceding twelve months," received a notice of compliance from thisBoard. I think that Congress meant what it said, and what it saidwas "made," and not "became effective."The result I reach is sup-ported not only by the wording of the 1951 amendment, but by thefact that here a literal reading of what was written coincides witheffectuating the overriding policy of stimulating early compliancewith Section 9 (f), (g), and (h).LAKESHORE MOTORS,INC.andINTERNATIONALASSOCIATIONOF MACHIN-ISTS,DISTRICT LODGE 1317,AFL,PETITIONERandLOUISIANA AurO-MOBILEWORKERS ASSOCIATION.CaseNo.15-RC-693.October 23,1959Supplemental Decision and OrderOn June 10, 1952, pursuant to the Board's Decision and Directionof Election dated May 26, 1952,1 an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Fifteenth Region.The tally of ballots issued after the elec-tion showed that the eligible voters in the unit cast 12 valid ballots, ofwhich 6 were for and 6 against the Petitioner.On June 16, 1952, the Petitioner filed objections to conduct affectingthe results of the election.On August 21, 1952, the Regional Directorissued a report on objections, in which he found that the objectionsraised material issues with respect to the conduct and results of theelection.Accordingly, the Regional Director recommended that theelection be set aside.On August 27, 1952, the Employer filed excep-tions to the Regional Director's report.The Regional Director found, and the Employer does not deny, thatduring the 9-day period immediately preceding the election, the Em-ployer's vice president,W. M. Thompson, conducted private inter-Not reportedin printed volumes of Board Decisions.101 NLRB No. 22. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews with each employee in the voting unit. In two instances theseemployees were interviewed in Thompson's automobile at their re-spective homes; the other employees were interviewed separately inhis office.It is well established that the "technique of calling the employeesinto the Employer's offices individually" to urge them to reject theunion is, in itself, conduct calculated to interfere with their freechoice in the election.2This is so, regardless of the noncoercive tenorof an employer's actual remarks.3Because the Employer's conduct interfered with the employees'freedom of choice in the selection of a bargaining representative, weshall sustain the Petitioner's objections and set the election aside.Weshall further direct the Regional Director to conduct a new electionat such time as he deems appropriate.4OrderIT ISHEREBY ORDEREDthat the election of June 10, 1952, be, and ithereby is, set aside; andIT ISFURTHER ORDEREDthat this proceeding be remanded to the Re-gional Director for the Fifteenth Region for the purpose of conduct-ing a new election at such time as he deems the circumstances permita free choice of a bargaining representative.MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Order.'General Shoe Corporation (Marman Bag Plant),97 NLRB 499.We reject the Employer's claim thatSilver Knit HosieryMills,Inc.,99 NLRB 422, andCalvine Cotton Mills,Inc.,Plant No.2, 98 NLRB 843, are controlling here. InSilverKnit,the Employer's remarks wet a addressed to large groups of employees,not individuals.InCalvine,the remarks were made to but a single employee,occurred 6 weeks prior tothe election,and did not reflect a similar pattern of conduct toward any other employees.s As there is no dispute concerning the facts in this case,the Employer'smotion for ahearing is hereby denied.HIITCHINSON&Co.,BucKEYE STEAMSHIP Co., PIONEER STEAMSHIPCO.,AND INLAND STEELCo.'andUNITED STEELWORKERS OF AMERICA, CIO,PETITIONER.CaseNo.8-RC-1765.October 23, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingtThe names of the Employersare hereby amended to conform to our findings withinHarding College,99 NLRB 957.101 NLRB No. 30.